Reasons for Allowance
Claims 1-3, 7, 9-10, 17-18 and 20 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Eligible Subject Matter
The newly amended claims include additional elements that integrate the abstract idea into a practical application.  
Claim 1 recites the additional limitations of generating, at a message generator of said delayed purchase system, a contingent purchase message, comprising:
a request for input regarding said product; an identifier of said product, said identifier selected from a group consisting of: a selectable link to said product, and an image of said product; a selectable yes link; and a selectable no link, wherein a user input to either of said selectable yes link or said selectable no link will automatically provide a response to said delayed purchase system; update, at said memory of said delayed purchase system, a status of said at least one condition based on said receipt of said response; automatically purchase, via said delayed purchase system, [[the]] said product for said consumer when said condition monitor determines said at least one condition is met; automatically generate, at said delayed purchase system, a purchase completed message; and automatically send, from said delayed purchase system and to said consumer, said purchase completed message.  When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide significantly more than “a commercial interaction.”

It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity.  Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)).  In this case, the specific elements of claim 1 work in combination to update a status of at least one condition based on responses and generating messages, that is not routine or conventional activity expected when requesting second opinions.  Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the prior art. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 2-3, 7, 9-10 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
Claim 17 recites a non-transitory computer-readable medium consistent with and parallel to the limitations of the system of claim 1.  This medium recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claims 18 and 20 are dependencies of independent claim 17 and recite eligible subject matter for the reasons identified above with respect to claim 17.


Allowable Subject Matter
Claims 1-3, 7, 9-10, 17-18 and 20 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach a method for providing a delayed purchase based on input from another, said method comprising: 
receiving, from a consumer and at a delayed purchase system, a contingent purchase selection of a product;
receiving, from said consumer and at said delayed purchase system, a selection of a plurality of other people, and contact information for each of said plurality of other people, said plurality of other people including a specific person identified by said consumer;
receiving, from said consumer and at a memory of said delayed purchase system, at least one condition to be met before a purchasing of said product can be completed,
said at least one condition to be met based on responses received from said plurality of other people, wherein said at least one condition is instantly met when an approving response is received from said specific person;
receiving, from said consumer and at said delayed purchase system, a suspended authorization for said purchasing of said product, said suspended authorization holding said purchasing of said product in abeyance until said at least one condition is met;
generating, at a message generator of said delayed purchase system, a contingent purchase message, comprising:
a request for input regarding said product;

a selectable yes link; and
a selectable no link, wherein a user input to either of said selectable yes link or said selectable no link will automatically provide a response to said delayed purchase system;
sending, from said delayed purchase system, said contingent purchase message to said contact information for each of said plurality of other people;
receiving, at said delayed purchase system, said response from said contingent purchase message sent to said plurality of other people;
updating, at said memory of said delayed purchase system, a status of said at least one condition based on said receiving of said response;
determining, at a condition monitor of said delayed purchase system, said at least one condition is met;
automatically purchasing, via said delayed purchase system, said product for said consumer when said condition monitor determines said at least one condition is met;
automatically generating, at said delayed purchase system, a purchase completed message; and
automatically sending, from said delayed purchase system and to said consumer, said purchase completed message, said purchase completed message informing said consumer said product has been purchased.

	The most analogous prior art includes Nuzzi (US 2014/0081804 A1), and Patterson (US 2017/0076518 A1).

	Nuzzi is deficient in a number of ways.  As written, the claims require that the condition is met when an approving response is received from a “specific person” of the plurality of other people identified by the consumer, a status of the condition is updated at a memory of the delayed purchase system, a purchase completed message is automatically generated and sent informing the consumer that the product has been purchased.  Nuzzi does not teach these concepts.   
In view of the above, Nuzzi fails to disclose or render obvious the combination of features as emphasized above.
Regarding Patterson, Patterson discloses selecting authorizers including tier 1 authorizers “mom” and “wife” and tier 2 authorizers “brother” and “neighbor”. Although Patterson discloses a selection of a specific person for an authorization, Patterson does not fairly teach at least one condition is instantly met when an approving response is received from said specific person.  Patterson is directed to group consensus rather than individual authorization.  Additionally, Patterson does not disclose the concept of generating and sending purchase completed messages.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Nuzzi, Patterson, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 17 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claim 21 recites a system comprising substantially similar limitations as claim 5 and recite allowable subject matter for the reasons identified above with respect to claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ronald E. Goldsmith & David Horowitz (2006) Measuring Motivations for Online Opinion Seeking, Journal of Interactive Advertising, 6:2, 2-14, DOI: 10.1080/15252019.2006.10722114, describing the influence of word of mouth among consumers seeking opinions online (abstract) and its importance in ecommerce)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625